Citation Nr: 1116245	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  00-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.G.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) and two Board remands.


FINDING OF FACT

The Veteran does not have a current sinus disorder that is related to his active duty service.


CONCLUSION OF LAW

A sinus disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to a November 2010 readjudication of the Veteran's claim, letters dated in October 2002, May 2004, January 2005, May 2006, February 2007, and January 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was provided with several VA examinations with regard to his sinus disorder, and he has not indicated that he found the VA examinations provided to be inadequate.  Moreover, the Board finds that VA examinations provided in this case are adequate, as they are based on a complete review of the Veteran's claims file, an interview with the Veteran, and a physical examination of the Veteran, and provide sufficient rationale to support the conclusion that the Veteran does not have a current sinus disorder that is related to his active duty service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006).

The Veteran contends that he has a sinus disorder that is related to his active duty service.  During an April 2003 hearing before the Board, the Veteran testified that he was seen 9 to 10 times during active duty for his sinus disorder, and that he had a sinus disorder when he was discharged from active duty service, which he reported during his separation examination.  He stated that he was not sure when he first sought treatment for his sinus disorder after service discharge, noting that "it's like a annual thing."  He reported that he self-medicated his symptoms with Tylenol and Sudafed.

While the Veteran's service treatment records are negative for any specific diagnosis of or treatment for a sinus disorder, they show numerous complaints of headaches, sinus congestion, cold symptoms, and sore throat.  The Veteran's October 1986 entrance examination reflects that his sinuses were normal on examination.  In a report of medical history, completed at that time, the Veteran denied a history of sinusitis but reported a history of frequent or severe headache.  A November 1987 treatment record reveals a diagnosis of status post bronchitis and resolved pneumonia.  A January 1988 record notes that the Veteran complained of sinus problems, dizziness, and sore throat.  In October 1988, the Veteran reported that he had headaches since an allergic reaction to penicillin in 1985.  November 1988 service treatment records note the Veteran's complaints of headache and sore throat with a diagnosis of possible sinus headache.  In June 1989, the Veteran complained of a history of left occipital headaches for three years.  A January 1990 treatment record indicates that the Veteran was dizzy and congested with a sore throat.  In January 1991, the Veteran complained of a cold, sinus congestion, and sore throat.  The diagnosis was upper respiratory infection.  A February 1991 treatment record notes the Veteran's complaints of headaches and post nasal discharge.  The diagnosis was nasopharyngitis.  A December 1991 record reflects that the Veteran had sinus congestion and drainage.  The Veteran stated that this was an annual problem.  

The post-service private treatment records are negative for any diagnosis of or treatment for a sinus disorder.  Private medical treatment records from June 1983 through June 1986 note the Veteran's complaints of headache, congestion, and cough.  A February 1986 record reflects a diagnosis of upper respiratory infection.  In a December 1992 health history report for his employer, the Veteran denied a history of sinus trouble.  But in another health history report, which is not dated, the Veteran reported a history of sinus trouble.  Private treatment records from April 1990 through May 1999 reflect the Veteran's complaints of chronic headaches.  

VA treatment records from June 1999 through August 2005 reflect notations of chronic sinusitis and acute sinusitis on the Veteran's "problem list" and a prescription for Guaifenesin.  They also note the Veteran's complaints of headaches and dizziness with diagnoses including upper respiratory infection, pharyngitis, and sinusitis.  In July 1999, the Veteran complained of dizziness and headache.  The diagnosis was upper respiratory infection with pharyngitis and sinus headache.  A June 2000 VA treatment record reflects that the Veteran was "having some allergic sinusitis" symptoms "as in past" and that he was prescribed chlorpheniramine.  A January 2003 treatment record notes the Veteran's complaints of chronic sinusitis.  The Veteran stated that he was hospitalized twice for chronic sinusitis during active duty service, first in 1987.  He complained of nasal stuffiness but denied fever or chills.  The diagnosis was chronic sinusitis.  The VA physician prescribed Z-Pack and Humibid.  In January 2003, the Veteran underwent a computed tomography (CT) scan of the sinuses.  The report notes that the Veteran had a clinical history of chronic sinus infection.  The CT revealed some mucosal thickening involving the ethmoid air cells, but the remaining paranasal sinuses were clear.  In February 2003, the Veteran complained of sinus infection with body pain.  He reported sinus pain, throat pain, and discharge from the nose.  Physical examination revealed the throat to be congested and inflamed.  The sinuses were tender and the nasal mucosa were congested and inflamed.  The diagnosis was sinusitis.  A July 2003 urgent care treatment record indicates that the Veteran's sinuses were not tender.

In March 2007, the Veteran underwent a VA sinus examination.  The Veteran reported that he was hospitalized during service for sinus problems and that he has been treated for sinus problems by his primary care physicians.  The VA examiner indicated that review of the Veteran's claims file did not reflect "any specific treatment for sinus disease."  The VA examiner stated that the Veteran was "currently on no treatment whatsoever for his nose or sinuses" and that he complained of pain in his head "that he has construed as sinus disease."  The VA examiner reported that a CT scan performed just prior to examination was "completely normal in the nose and sinus areas."  Physical examination of the nose was normal.  The vestibule was normal, the septum was midline, and the turbinates, meatus, and floor of the nose were all normal, as was the internal nasal mucosa.  The VA examiner concluded that there was "no current evidence of acute or chronic nose or sinus disease.  Therefore, there can be no problem related to active duty service as regards the nose or sinuses."  In a March 2007 addendum, the VA examiner requested that the sentence "I could not find any specific treatment in his voluminous C-file" be inserted into the examination report.

In a February 2009 VA opinion, the examiner who provided the March 2007 VA examination performed another VA examination.  The examiner noted that the Veteran's history had not changed, but that he now complained that he could not breathe out of the right side of his nose and was having headaches.  Physical examination revealed the external nose to be normal.  The vestibule was normal and the septum was midline.  The turbinate were normal except for the right inferior turbinate which was very large and obstructive on the right side of the nose.  A CT scan performed just prior to the examination was normal in the sinus areas, but there was an enlarged inferior turbinate on the right side which appeared to be causing some obstruction.  The VA examiner diagnosed extremely engorged right inferior turbinate with some obstruction on the right side of the nose.  The examiner stated that the "compensation and pension evaluation remains unchanged from this evaluation which was done on March 13, 2007, except for the new findings noted.  In a February 2009 addendum, the VA examiner reported that the Veteran's claims file was reviewed and that there was no evidence of previous sinus treatment that was of significance and "certainly no evidence of anything that would have any affect on his sinuses or nasal condition . . . ."

In June 2010, the same VA examiner performed another VA sinus examination.  The Veteran reported no change in his symptoms of occasional nasal congestion which was treated with over-the-counter medication.  The VA examiner noted that the Veteran's claims file was again reviewed, as well as the 2007 and 2009 examination reports, and that the Veteran's history remained unchanged.  Physical examination of the external nose was normal.  The vestibule was normal and the septum was midline.  The turbinates, meaty and floor of the nose appeared to be normal, as was the internal nasal mucosa.  The examiner concluded that there was "absolutely no evidence of significant nose or sinus disease in this patient."  The examiner reported that the Veteran "currently has had a CAT scan done of his nose and sinuses, which shows absolutely no evidence of any significant sinus disease, which has been the case on the previous 2 evaluations."  The examiner noted that there was some "minimal engorgement of the turbinates, but this is considered to be within normal limits.  There is no evidence of any current sinus disorder which could have been caused by any previous problem."  The examiner opined that there was no way to determine whether the Veteran's complaints were related to service without resort to speculation, because "there is no way to have specific current evaluation of the patient's appearance at the time of the original problem.  So basically, that would be entirely with speculation to comment on anything that occurred while the patient was in service."

After a thorough review of the evidence of record, the Board concludes that service connection for a sinus disorder is not warranted.  The evidence of record reflects diagnoses of sinusitis in 2003.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran's service treatment records reflect treatment for headaches, sinus congestion, cold symptoms, and sore throat.  See Barr, 21 Vet. App. at 307.

The remaining evidence of record does not support a nexus between the Veteran's inservice sinus disorder symptoms and any current sinus disorder.  Importantly, after consideration of the Veteran's entire claims file, the Veteran's statements, CT scans of the sinus cavity, and performing a physical examination of the Veteran, the VA examiner who performed the March 2007, February 2009, and June 2010 VA examinations concluded that there was no treatment for a sinus disorder in service and no current evidence of a chronic sinus disorder, and therefore, an opinion as to whether current symptoms were related to his active duty service could not be provided without resort to speculation because "there is no way to have specific current evaluation of the patient's appearance at the time of the original problem."  

The Board acknowledges the Veteran's testimony during his April 2003 Board hearing which reflects his belief that his current sinus disorder is related to his active duty service.  These statements are competent evidence about what the Veteran observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Veteran's statements that any current sinus disorder is related to his inservice sinus symptoms are not competent evidence of a nexus between any current sinus disorder and his military service.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that any current sinus disorder is related to active duty service.  See Barr, 21 Vet. App. at 307; see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this regard, the Board acknowledges the Veteran's statement during his April 2003 Board hearing that his sinus symptoms occur annually.  However, the examiner who conducted the March 2007, February 2009, and June 2010 VA examinations reviewed all of the evidence of record, to include the Veteran's statements of annual symptoms of sinus problems since service discharge, and based on that review, the clinical findings of the examination, and a review of the evidence in the claims file, concluded that it would be mere speculation to conclude that the Veteran's sinus symptoms were related to service.  In the March 2007 VA examination report, the VA examiner also noted that the Veteran was mistaking his symptoms in service and at the time of the current examination as a sinus disorder, which they were not.  Thus, although the Veteran complained of annual symptoms including congestion, headaches, and sore throat, the VA examiner determined that those symptoms were not evidence of a sinus disorder.  Accordingly, the Veteran's complaints of annual symptoms do not constitute evidence of continuity of symptomatology of a sinus disorder.  See Barr, 21 Vet. App. at 307.  In the absence of any competent and probative medical evidence that the Veteran's sinus disorder is related to his active duty service, service connection for a sinus disorder is not warranted.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for a sinus disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


